Conviction for the offense of vagrancy. The prosecution in this case originated in the county court. The trial therein appears to have been regular in all respects. From the judgment of conviction in said court an appeal was taken to the circuit court of Walker County, Alabama, where the defendant was tried upon a complaint of the Solicitor as the law requires. In the circuit court the trial was by the court without the intervention of a jury. It resulted in the conviction of the defendant as charged, and the fine was assessed at $50 and costs, to which the trial judge added six months at hard labor for the county. The proceedings in the circuit court were also regular in every way. From the judgment of conviction pronounced and entered this appeal was taken.
The evidence was in sharp conflict. That for the State was ample to warrant the court in finding and adjudging the defendant guilty. Under the prevailing rule this court will not disturb the judgment of the lower court. 6 Alabama Digest, pp. 145 et seq., Criminal Law, 260(11).
The judgment of conviction from which this appeal was taken will stand affirmed.
Affirmed.